The opinion of the court was delivered by
The Chancellor.
The question ■ presented in this case is as to the validity of the provision of the sixth section of the act “ constituting District Courts in certain cities in this state,” that those courts shall have jurisdiction exclusive of all other courts whatever, in all cases arising under the act where the party defendant resides within the corporate limits of the city wherein those courts shall be established. Rev., pp. 1301, 1302. The act was subsequently modified by an act limiting its operation, (Pamph. L., 1878, p. 94,) and another increasing the jurisdiction, and giving the Circuit Courts concurrent jurisdiction. Id., p. 148. The objection urged is, and the Supreme Court held, that the provision for exclusive jurisdiction is, in view of the title of the act, invalid, as being in contravention of the constitutional prohibition that “ every law shall embrace but one object, and that shall be expressed in the title.” The Supreme Court held the act valid so far as the grant of jurisdiction is concerned, but not as to the provision that the jurisdiction shall be exclusive. To warrant the conclusion that the enactment under consideration is unconstitutional, the mind of the court should be free from doubt on the subject. In the language of Chief Justice Marshall, “ the opposition between the constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with each other.” Fletcher v. Peck, 6 Cranch 87, 128. Referring to the very constitutional objection now under consideration, Chief Justice Beasley *216said in State v. Hammer, 13 Vroom 435, 438, that it is only in perfectly plain cases that it. is proper for the courts to vacate statutes on that ground. The provision in question is not, in my judgment, liable to the objection. The constitution itself gives the reason for the requirement that every law shall have but one object, and that shall be expressed in the title. It is to avoid the evil of intermingling in one act things which have no proper relation to each other. That requirement is not violated by the enactment under consideration. The grant of jurisdiction is a necessary incident to the establishment of the District Courts, and the taking away of the jurisdiction conferred from other courts which, up to that time, had exercised it, is germane to it. It cannot, in any proper sense, be said to have no proper relation to the subject or object of the law, which is the establishment of District Courts in certain places. It is not only not foreign to the object, but is manifestly cognate to it. The instances in which such legislation has been upheld are numerous. It would be pushing the constitutional requirement to the extreme to adjudge that the enactment in question is invalid by reason of it.
The judgment of the Supreme Court should be reversed.
For affirmance—None.
For reversal—The Chancellor, Chief Justice, Depue, Mache, Parker, Reed, Scudder, Cole, Creen, Kirk, Whitaker—11.